

WARRANT


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, TRANSFERRED OR
OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AS TO
THE SECURITIES UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.


THESE SECURITIES HAVE THE BENEFIT OF AN INVESTORS’ RIGHTS AGREEMENT DATED AS OF
APRIL 17, 2007 (THE “INVESTORS’ RIGHTS AGREEMENT”), A COPY OF WHICH IS ON FILE
IN THE ISSUER’S OFFICES. THE INVESTORS’ RIGHTS AGREEMENT CONTAINS, AMONG OTHER
THINGS, REGISTRATION RIGHTS IN FAVOR OF THE HOLDER OF THESE SECURITIES.


Warrant No. WR-[__]         April 17, 2007


Warrant to Purchase _____________________ Shares of Common Stock of
AeroCentury Corp.


AeroCentury Corp., a Delaware corporation (the “Company”), hereby acknowledges
that [______________], a Delaware [___________] (the “Initial Warrant Holder”),
and any other Warrant Holder, are entitled on the terms and conditions set forth
below to purchase from the Company, upon and at any time after the Exercise Date
and for four (4) years thereafter, the above number of fully paid and
nonassessable shares of the Common Stock, par value $0.01 per share, of the
Company (the “Common Stock”), at the Purchase Price per share of Common Stock.
The above number of shares of Common Stock and the Purchase Price may from time
to time hereafter be adjusted pursuant to and in accordance with Section 6
hereof.


1. Definitions. All terms not otherwise defined herein shall have the meanings
given such terms in the Agreement.


(a) “Agreement” shall mean the Securities Purchase Agreement dated as of
April 17, 2007, between the Company, the Initial Warrant Holder, and each of the
other Purchasers party thereto.


(b) “Exercise Date” shall mean the first to occur of (i) a Change of Control,
(ii) Final Maturity, and (iii) so long as the Rights Agreement is in effect, the
earlier of (x) the Stock Acquisition Date, as defined in the Rights Agreement,
and (y) the date that a tender or exchange offer by any Person (other than an
Exempt Person, as defined in the Rights Agreement) is first published or sent or
given within the meaning of Rule 14d-4(a) promulgated under the Exchange Act or
any successor rule, if upon consummation of such tender or exchange offer such
Person would be an Acquiring Person under and as defined in the Rights
Agreement.


(c) “Fair Market Value” shall mean, as of any date of determination, the closing
bid price per share of the Common Stock of Nasdaq National Market or Small-Cap
Market, the American Stock Exchange or the New York Stock Exchange, whichever is
the principal trading exchange or market for the Common Stock (the “Principal
Market”) on such date, or, if the Common Stock is not then listed or admitted to
trading on any national securities exchange or quoted on the Nasdaq National
Market or Small-Cap Market, the closing bid price per share on such date on the
over-the-counter market as furnished by any New York Stock Exchange member firm
that makes a market in the Common Stock, as reasonably selected from time to
time by the Company for that purpose, or, if the Common Stock is not then traded
over-the-counter and the average price cannot then be determined as contemplated
above, the Fair Market Value shall be as reasonably determined in good faith by
the Company's Board of Directors.


(d) “Purchase Price” shall be $8.75 per share of Common Stock, subject to
adjustments pursuant to Section 6 hereof.


(e) “Rights Agreement” shall mean the Rights Agreement between the Company and
Continental Stock Transfer & Trust Company, dated as of April 8, 1998, and
amended and restated as of January 22, 1999, as amended and in effect from time
to time, and any successor agreement providing similar rights to the holders of
Common Stock.


(f) “Warrant Holder” shall mean the Initial Warrant Holder or any registered
successor to or permitted assignee of all or any portion of this Warrant.


(g) “Warrant Shares” shall mean the shares of Common Stock or other securities
issuable upon exercise of this Warrant.


2. Exercise or Exchange of Warrant.


(a) This Warrant may be exercised by the Warrant Holder, in whole or in part, at
any time upon and after the Exercise Date and from time to time thereafter by
surrender of this Warrant, together with the form of exercise attached hereto as
Exhibit A (the “Exercise Form”) duly executed by the Warrant Holder, together
with the full Purchase Price (as defined in Section 1) for each share of Common
Stock as to which this Warrant is then exercised, to the Company at the address
set forth in Section 15 hereof. At the option of the Warrant Holder, payment of
the Purchase Price may be made either by (i) certified check payable to the
order of the Company, (ii) surrender of certificates then held representing, or
deduction from the number of shares issuable upon exercise of this Warrant of,
that number of shares which has an aggregate Fair Market Value on the date of
exercise equal to the aggregate Purchase Price for all shares to be purchased
pursuant to this Warrant on such date, or (iii) by any combination of the
foregoing methods.


(b) In the event that this Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised, and the Company, at its expense, shall forthwith
issue and deliver to or upon the order of the Warrant Holder a new Warrant of
like tenor in the name of the Warrant Holder or as the Warrant Holder may
request, reflecting such adjusted number of Warrant Shares.


(c) The “date of exercise” of this Warrant shall be the date that the completed
Exercise Form is delivered to the Company, together with the original Warrant
and payment in full of the Purchase Price.


3. Delivery of Stock Certificates.


(a) Subject to the terms and conditions of this Warrant, as soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
five (5) Business Days thereafter, the Company at its expense (including,
without limitation, the payment by it of any applicable issue taxes) will cause
to be issued in the name of and delivered to the Warrant Holder, or as the
Warrant Holder may lawfully direct, a certificate or certificates for the number
of fully paid and non-assessable shares of Common Stock to which the Warrant
Holder shall be entitled on such exercise, together with any other stock or
other securities or property (including, where applicable, cash or any Rights
Certificates issuable under the Rights Agreement) to which the Warrant Holder is
entitled upon such exercise in accordance with the provisions hereof.


(b) This Warrant may not be exercised as to fractional shares of Common Stock.
In the event that the exercise of this Warrant, in full or in part, would result
in the issuance of any fractional share of Common Stock, then in such event the
Warrant Holder shall be entitled to cash equal to the Fair Market Value of such
fractional share.


4. Representations and Warranties by the Initial Warrant Holder. The Initial
Warrant Holder represents and warrants to the Company, as of the date of this
Warrant, as follows:
 
(a)  This Warrant and the Warrant Shares issuable upon exercise thereof are
being acquired for its own account, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act. Upon exercise of this Warrant, the
Warrant Holder shall, if so requested by the Company, confirm in writing, in a
form reasonably satisfactory to the Company, that the securities issuable upon
exercise of this Warrant are being acquired for investment and not with a view
toward distribution or resale.
 
(b)  The Warrant Holder understands that the Warrant and the Warrant Shares have
not been registered under the Securities Act by reason of their issuance in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act pursuant to Section 4(2) thereof, and that they must be held
by the Warrant Holder indefinitely, and that the Warrant Holder must therefore
bear the economic risk of such investment indefinitely, unless and until there
is a subsequent disposition thereof which is registered under the Securities Act
or is exempt from such registration. The Warrant Holder further understands that
the Warrant Shares have not been qualified under the California Securities Law
of 1968 (the “California Law”) by reason of their issuance in a transaction
exempt from the qualification requirements of the California Law pursuant to
Section 25102(f) thereof, which exemption depends upon, among other things, the
bona fide nature of the Warrant Holder’s investment intent expressed above.
 
(c)  The Warrant Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Warrant Shares purchasable pursuant to the
terms of this Warrant.
 
(d)  The Warrant Holder is able to bear the economic risk of the purchase of the
Warrant Shares pursuant to the terms of this Warrant.
 
(e)  The Warrant Holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.


5. Covenants of the Company.


(a) The Company shall take all reasonable and necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation,
including, without limitation, the notification of the Principal Market, for the
legal and valid issuance of this Warrant and the Warrant Shares to the Warrant
Holder.


(b) From the date hereof through the last date on which this Warrant is
exercisable, the Company shall take all steps necessary and within its control
to ensure that the Common Stock remains listed or quoted on the Principal Market
and shall not amend its Certificate of Incorporation, its By-Laws or the Rights
Agreement so as to adversely affect any rights of the Warrant Holder under this
Warrant differently than the rights of other holders of the Company’s Common
Stock; provided, however, that increasing the number of authorized shares shall
not be deemed such an adverse effect.


(c) The Company shall at all times reserve and keep available, solely for
issuance and delivery as Warrant Shares hereunder, such number of shares of
Common Stock as shall from time to time be issuable as Warrant Shares.


(d) The Warrant Shares, when issued in accordance with the terms hereof, will be
duly authorized and, when paid for or issued in accordance with the terms
hereof, shall be validly issued, fully paid and non-assessable. The Company has
authorized and reserved for issuance the requisite number of shares of Common
Stock to be issued pursuant to this Warrant.


(e) With a view to making available to the Warrant Holder the benefits of Rule
144 promulgated under the Securities Act (“Rule 144”), and any other rule or
regulation of the Commission that may at any time permit Warrant Holder to sell
securities of the Company to the public without registration, the Company agrees
to use its best efforts to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144, at all times; and (ii) file
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act.


(f) So long as the Rights Agreement is in effect, the Company shall ensure that
the holder of any Warrant Shares issuable upon exercise of this Warrant shall
hold the same rights to receive Rights or shares of the Company’s Series A
Preferred Stock, as the case may be, as each other holder of shares of Common
Stock who is not an Acquiring Person (as defined in the Rights Agreement).


6. Adjustment of Purchase Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Purchase Price
shall be subject to adjustment from time to time as follows:


(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the expiration of this Warrant subdivide
its outstanding securities as to which purchase rights under this Warrant exist,
by stock split, spin-off, or otherwise, or combine its outstanding securities as
to which purchase rights under this Warrant exist, the number of Warrant Shares
as to which this Warrant is exercisable as of the date of such subdivision or
combination shall forthwith be proportionately increased in the case of a
subdivision, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Purchase Price, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant as of such date shall remain the same.


(b) Stock Dividend. If at any time after the date hereof the Company declares a
dividend or other distribution on Common Stock payable in Common Stock or other
securities or rights convertible into or exchangeable for Common Stock (“Common
Stock Equivalents”), without payment of any consideration by holders of Common
Stock for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
conversion thereof), then the number of shares of Common Stock for which this
Warrant may be exercised shall be increased as of the record date (or the date
of such dividend distribution if no record date is set) for determining which
holders of Common Stock shall be entitled to receive such dividends, in
proportion to the increase in the number of outstanding shares (and shares of
Common Stock issuable upon conversion of all such securities convertible into
Common Stock) of Common Stock as a result of such dividend, and the Purchase
Price shall be adjusted so that the aggregate amount payable for the purchase of
all the Warrant Shares issuable hereunder immediately after the record date (or
on the date of such distribution, if applicable), for such dividend shall equal
the aggregate amount so payable.


(c) Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of a dissolution
or liquidation or the winding up of its affairs, any shares of its capital
stock, any evidence of indebtedness or any of its assets without payment of any
consideration by holders of Common Stock (other than cash, Common Stock or
securities convertible into or exchangeable for Common Stock), then, in any such
case, the Warrant Holder shall be entitled to receive, upon exercise of this
Warrant, with respect to each share of Common Stock issuable upon such exercise,
the amount of cash or evidences of indebtedness or other securities or assets
which such Warrant Holder would have been entitled to receive with respect to
each such share of Common Stock as a result of the happening of such event had
this Warrant been exercised immediately prior to the record date or other date
determining the shareholders entitled to participate in such distribution.


(d) Merger, Consolidation, etc. If at any time after the date hereof there shall
be a merger or consolidation of the Company with or into, or a transfer of all
or substantially all of the assets of the Company to, another entity (a
“Consolidation Event”), then the Warrant Holder shall be entitled to receive
upon such transfer, merger or consolidation becoming effective, and upon payment
of the aggregate Purchase Price then in effect, the number of shares and/or
other securities and/or property of the Company or of the successor entity
resulting from such merger or consolidation which would have been received by
the Warrant Holder for the shares of stock subject to this Warrant had this
Warrant been exercised immediately prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company shall not effect any Consolidation Event unless the
resulting successor entity (if not the Company) either (i) is obligated by
operation of law and without further action on the part of the Company or the
Warrant Holder, or (ii) assumes by written instrument the obligation, to deliver
to the Warrant Holder upon exercise of this Warrant such shares of stock and/or
other securities and/or property as the Warrant Holder would have been entitled
to receive had this Warrant been exercised in accordance with the preceding
sentence.


(e) Reclassification, Etc. If at any time after the date hereof there shall be a
reclassification of any securities as to which purchase rights under this
Warrant exist, into the same or a different number of securities of any other
class or classes, then the Warrant Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Purchase Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Warrant Holder for the shares of stock
subject to this Warrant had this Warrant at such time been exercised.


(f) Purchase Price Adjustment. In the event that the Company issues or sells any
Common Stock or securities which are convertible into or exchangeable for its
Common Stock or any convertible securities, or any warrants or other rights to
subscribe for or to purchase or any options for the purchase of its Common Stock
or any such convertible securities (other than issuance of shares of Common
Stock upon conversion thereof, shares or options issued or which may be issued
to employees, directors or consultants of or to the Company pursuant to the
Company's stock option or stock purchase plans as in effect on the date of
execution and delivery of this Warrant, or shares issued upon exercise of
options, warrants or rights outstanding on such date) at an effective purchase
price per share which is less than the Fair Market Value on the trading day next
preceding such issue or sale (or if the Common Stock is not then traded, the
next preceding Business Day), then and in each such case, the Purchase Price in
effect immediately prior to such issue or sale shall be reduced effective
concurrently with such issue or sale to an amount determined by multiplying the
Purchase Price in effect immediately prior to such issue or sale by a fraction,
(x) the numerator of which shall be the sum of (i) the number of shares of
Common Stock outstanding on a fully-diluted basis immediately prior to such
issue or sale, assuming the issuance of all shares of Common Stock then issuable
upon exercise of all outstanding options, warrants or other rights to subscribe
for or purchase Common Stock, including, without duplication, all outstanding
Warrants, plus (ii) the number of shares of Common Stock which the aggregate
consideration received by the Company for such additional shares would purchase
at the Fair Market Value then in effect, and (y) the denominator of which shall
be the number of shares of Common Stock outstanding on a fully-diluted basis
immediately after such issue or sale, assuming the issuance of all shares of
Common Stock then issuable upon exercise of all outstanding options, warrants or
other rights to subscribe for or purchase Common Stock, including, without
duplication, all outstanding Warrants.


The foregoing price adjustment shall not apply to the issuance of shares of
Common Stock which may be issued upon exercise of options under the Company's
employee or director stock option plans, upon the conversion or exchange of
convertible or exchangeable securities or upon the exercise of warrants or other
rights, which options, convertible or exchangeable securities, warrants or other
rights are outstanding on the date of execution and delivery of this Warrant.


The number of shares which may be purchased shall be increased proportionately
to any reduction in Purchase Price pursuant to this Section 6(f), so that after
such adjustments the aggregate Purchase Price payable hereunder for the
increased number of shares of Common Stock shall be the same as the aggregate
Purchase Price in effect immediately prior to such adjustments.


(g) Additional Shares, Securities or Assets. In the event that at any time, as a
result of an adjustment made pursuant to this Section 6, the Warrant Holder
shall, upon exercise of this Warrant, become entitled to receive shares and/or
other securities or assets (other than Common Stock) then, wherever appropriate,
all references herein to shares of Common Stock shall be deemed to refer to and
include such shares and/or other securities or assets, and thereafter the number
of such shares and/or other securities or assets shall be subject to adjustment
from time to time in a manner and upon terms as nearly equivalent as practicable
to the provisions of this Section 6.


(h) Other Adjustments. If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors, acting in good faith and consistent with their fiduciary
duties, shall make an appropriate adjustment in the Purchase Price and the
number of shares of Warrant Shares obtainable upon exercise of this Warrant so
as to protect the rights of the holders of the Warrants; provided, that no such
adjustment shall increase the Purchase Price or decrease the number of shares of
Warrant Shares obtainable as otherwise determined pursuant to this Section 6.


(i) Maximum Number of Warrant Shares. Notwithstanding anything to the contrary
herein, in no event shall the Company take any action which would result in the
number of shares of Common Stock for which this Warrant, together with all other
Warrants issued pursuant to the Agreement, is exercisable exceeding 307,108,
such number being subject to subsequent adjustment pursuant to and in accordance
with Section 6(a) above, without the Company’s first having received such
approval from its shareholders or other Persons as may be required by the
regulations of the Principal Market or any other applicable law or regulation.


7. No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Warrant Holder against
impairment. Without limiting the generality of the foregoing, the Company (a)
will not increase the par value of any Warrant Shares above the amount payable
therefor on such exercise, and (b) will take all such action as may be
reasonably necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares on the exercise of
this Warrant.


8. Notice of Adjustments; Notices. Whenever the Purchase Price or number of
Warrant Shares purchasable hereunder shall be adjusted pursuant to Section 6
hereof, the Company shall execute and deliver (by first class mail, postage
prepaid) to the Warrant Holder a certificate setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Purchase Price and
number of shares of Common Stock or other securities purchasable hereunder after
giving effect to such adjustment.


9. Rights as Shareholder. Prior to exercise of this Warrant, the Warrant Holder
shall not be entitled to any rights as a shareholder of the Company with respect
to the Warrant Shares, including (without limitation) the right to vote such
shares, receive dividends or other distributions thereon (other than pursuant to
Sections 6(b) and 6(c)) or be notified of stockholder meetings. However, in the
event of any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend) or other distribution, any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right, the
Company shall mail to the Warrant Holder, at least 10 days prior to the date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, and the amount
and character of such dividend, distribution or right.


10. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of the Warrant and, in
the case of any such loss, theft or destruction of the Warrant, upon delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation of the Warrant, upon
surrender and cancellation of such Warrant, the Company at its expense will
execute and deliver, in lieu thereof, a new Warrant of like tenor.


11. Consent to Jurisdiction. THE COMPANY (A) HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, OR ANY STATE COURT LOCATED IN NEW YORK CITY, NEW YORK FOR
THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS WARRANT AND (B) HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER. THE COMPANY CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT
FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING IN
THIS PARAGRAPH SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


12.  Entire Agreement; Amendments. This Warrant and the Agreement contain the
entire understanding of the parties with respect to the matters covered hereby
and thereby. No provision of this Warrant may be waived or amended other than by
a written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.


13. Restricted Securities.


(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act in
reliance upon the provisions of Section 4(2) of the Securities Act. This Warrant
and the Warrant Shares issuable upon exercise hereof may not be resold except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws.


(b) Legend. This Warrant and any Warrant Shares issued upon exercise hereof
shall bear the following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE
SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AS TO THE SECURITIES UNDER THE SECURITIES ACT AND ANY APPLICABLE EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS.


(c) Assignment. Assuming the conditions of clause (a) above regarding
registration or exemption have been satisfied, the Warrant Holder may sell,
transfer, assign, pledge or otherwise dispose of this Warrant, in whole or in
part. The Warrant Holder shall deliver a written notice to Company,
substantially in the form of the Assignment attached hereto as Exhibit B,
indicating the person or persons to whom the Warrant shall be assigned and the
respective number of warrants to be assigned to each assignee. The Company shall
deliver to the assignee(s) designated by the Warrant Holder, within 10 days
after delivery to the Company of the original Warrant or Warrants for
cancellation, a Warrant or Warrants of like tenor for the appropriate number of
shares.


14. Lock-up Agreements.


(a) Restrictions on Public Sale by Holders of Investor Securities. The Warrant
Holder, if the Company or the managing underwriters so request in connection
with any underwritten registration of the Company’s securities, will not, except
in connection with such underwritten registration, without the prior written
consent of the Company or such underwriters, effect any Public Sale (as defined
in the Rights Agreement) or other distribution of any equity securities of the
Company, including any sale pursuant to Rule 144, during the period beginning on
the date of such request from the Company or the managing underwriters and
ending on the 180th day after the effective date of the applicable registration
statement (the “Lock-Up Period”), or, if required by the managing underwriters,
such longer period of time as is necessary to enable such underwriters to issue
a research report or make a public appearance that relates to an earnings
release or announcement by the Company within eighteen (18) days before or after
the last day of the Lock-Up Period, but in any event not to exceed two hundred
ten (210) days following the effective date of the registration statement
relating to such offering, and upon request by the managing underwriters will
execute a lock-up agreement to that affect.
 
(b) Restrictions on Public Sale by the Company. If the managing underwriters so
request in connection with any underwritten registration of the Company’s
securities, the Company will not effect any Public Sale or other distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such equity securities, during the period commencing on the
seventh day prior to, and ending on the ninetieth day following, the effective
date of any underwritten Demand Registration (as defined in the Investors’
Rights Agreement) or Piggyback Registration (as defined in the Investors’ Rights
Agreement) , except (i) in connection with any such underwritten registration
and (ii) for Excluded Registrations (as defined in the Investors’ Rights
Agreement) .
 
15. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be effective (a) upon hand delivery or
delivery by facsimile at the address or number designated below (if delivered on
a Business Day during normal business hours where such notice is to be
received), or the first Business Day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second Business Day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


to the Company:  AeroCentury Corp.
1440 Chapin Avenue
Suite 310
Burlingame, CA 94010
Attention: Toni M. Perazzo
Tel: (650) 340-1888
Fax:


with a copy to:   Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304
Attention: Justin Bastian, Esq.
Tel: (650) 813-5641
Fax: (650) 494-0792


to the Initial Warrant Holder: c/o Satellite Asset Management, L.P.
623 Fifth Avenue, 19th Floor
New York, NY 10022
Attn:
Tel: (212) 209-2000
Fax: (212) 209-2001


with a copy to:   Bingham McCutchen LLP
One State Street
Hartford, CT 06103-3178
Attention: F. Mark Fucci, Esq.
Tel: (860) 240-2700
Fax: (860) 240-2800


If to any subsequent Warrant Holder, to his, her or its address as set forth in
the Assignment pursuant to which such Warrant Holder received this Warrant.


Either party hereto may from time to time change its address or facsimile number
for notices under this Section 15 by giving at least 10 days prior written
notice of such changed address or facsimile number to the other party hereto.


16. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of New York. The headings in this Warrant are
for purposes of reference only, and shall not limit or otherwise affect any of
the terms hereof. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


[Remainder of page intentionally left blank. Next page is a signature page.]
 



 
IN WITNESS WHEREOF, each of the Company and the Initial Warrant Holder has
caused this Warrant to be executed in its corporate name by one of its officers
thereunto duly authorized, all as of the day and year first above written.


AEROCENTURY CORP.






By:     

 
Name:
 

 
Title:
 







[NAME OF INITIAL WARRANT HOLDER]


By: _____________________________, its         [__________]
 




By: __________________________ 
Name:
Title




































[signature page to Warrant]



EXHIBIT A


Exercise Form


I/we hereby exercise AeroCentury Corp. (the “Company”) Common Stock Purchase
Warrant #___, as follows:


(a) Number of shares of Common Stock to be
purchased ____________________________


(b) Total Purchase Price ($_____ per
share)           $___________________________
 
(c) Payment (i) in cash of $___________;


(ii) in _______ surrendered shares of outstanding Common Stock with an aggregate
Fair Market Value of $___________; and/or


(iii) in surrendered rights to receive _______Warrant Shares with an aggregate
Fair Market Value of $___________.




I/we wish to register the shares of the Company’s Common Stock acquired upon
this exercise as follows:


a.
( )
Individual Ownership

b.
( )
Husband and Wife as Community Property

c.
( )
Joint Tenants w/Right to Survivorship (JTRS)

d.
( )
Tenants in Common

e. ( ) Other      


Dated:      , 20 .




______________________________
Signature




Name (please print):




Address (including zip code):






Social Security/Employer Identification Number:




Telephone Number:


EXHIBIT B


Form of Assignment


(To be executed by the registered Warrant Holder desiring to transfer the
Warrant)


FOR VALUED RECEIVED, the undersigned holder of the attached Warrant hereby
sells, assigns and transfers unto the person(s) below named the right to
purchase    shares of the Common Stock of AEROCENTURY CORP. evidenced by the
attached Warrant, and does hereby irrevocably constitute and appoint    
attorney to transfer the said Warrant on the books of the Company, with full
power of substitution in the premises.


Dated:      , 20 .




______________________________
Signature




Fill in for registration of new Warrant Holder:




Name (please print):




Address (including zip code):






Social Security/Employer Identification Number:




Telephone Number:
















NOTICE: The signature to the foregoing Assignment must correspond to the name as
written upon the face of the attached Warrant in every particular, without any
alteration whatsoever.

